DeNNY, J.
It must be conceded that the plaintiffs cannot maintain this action if the court erred in making J. M. Wells, Jr., administrator d. b. n. of the estate of Bruce Snipes, deceased, a party defendant. If *779tie allegations of the complaint are true, and the administrator d. b. n. had knowledge of the facts alleged, it was his duty to have brought an action for the relief sought herein. However, it does not appear from the record that the administrator d. b. n. of the estate of Bruce Snipes, deceased, was consulted prior to the institution of this action. He was requested by the plaintiffs to bring an action for the relief sought herein, after this action was instituted, but he declined to do so, whereupon he was made a party defendant in the pending action.
Under our decisions an appeal lies from an order of the Superior Court either making or refusing to make additional parties, when such order affects a substantial right of the appellant. Rollins v. Rollins, 76 N. C., 264; Stephenson v. Peebles, 77 N. C., 364; Lytle v. Burgin, 82 N. C., 301; Keathly v. Branch, 84 N. C., 202; Merrill v. Merrill, 92 N. C., 657; Jones v. Asheville, 116 N. C., 817, 21 S. E., 691.
It has been held, as stated in the case of Street v. McCabe, 203 N. C., 80, 164 S. E., 329, that “'Whenever objection is made the court has no authority to convert a pending action which cannot be maintained into a new and independent action by admitting a party who is solely interested as plaintiff. It is not permissible, except by consent, to change the character of the action by the substitution of one that is entirely different. Merrill v. Merrill, supra; Clendenin v. Turner, 96 N. C., 416; Hall v. R. R., 146 N. C., 345; Bennett v. R. R., 159 N. C., 345; Reynolds v. Cotton Mills, 177 N. C., 412; Jones v. Vanstory, 200 N. C., 582.”
The appellant contends that the making of the administrator d. b. n. of the estate of Bruce Snipes, deceased, a party defendant, converts the pending action into a new one and that under the decision of Merrill v. Merrill, supra, the action must be dismissed. We cannot so hold. In the Merrill case, supra, J. E. Merrill died intestate in 1866, and John Merrill was duly appointed administrator of his estate. In 1873, the next of kin of J. E. Merrill instituted an action against. John Merrill, administrator of the estate of J. E. Merrill, deceased, for the purpose of obtaining an account and settlement of the estate. Eepeated orders of reference were entered, reports made, and each in its order set aside. John Merrill died in 1881. Perry Merrill was duly appointed administrator of the estate of John Merrill, deceased, and named defendant in the action. Afterwards, at the Fall Term, 1883, by consent of all parties, the action was again referred. On 24 August, 1884, Edward Shipman was duly appointed administrator d. b. n. of the estate of J. E. Merrill, deceased, and thereafter applied to the court to be made a party plaintiff in the pending action. The request was granted and the defendant appealed. The Court said: “It appears from the record, that the plaintiffs, the next-of-kin of J. E. Merrill, deceased, had a cause of action against the administrator of his estate, John Merrill, but when the latter *780died, pending tbe proceeding and before be bad completed bis administration, tbeir cause of action against bim did not survive against tbe administrator of bis estate, tbe present defendant. Tbe defendant, as administrator, beld and was charged witb any assets in bis bands belonging to tbe estate of J. R. Merrill, not for bis next-of-kin, but solely for tbe administrator de bonis non of bis estate. It is well settled upon principle and authority, that tbe law does not vest tbe title to tbe property of a person who dies intestate in bis next-of-kin, but in bis administrator. If tbe administrator should die before be bad completed tbe administration, tbe title to sucb property does not vest in bis administrator, but in tbe administrator de bonis non of tbe first intestate, and so on indefinitely, until tbe estate in tbe bands of tbe first, or some subsequent administrator de bonis non, shall be completely settled and distributed according to law. Tbe next-of-kin of tbe intestate, cannot proceed against tbe administrator of bis deceased administrator for a settlement and their distributive shares; they must go against tbe administrator de bonis non of tbe intestate whose distributees they are, and plainly, because tbe title to tbe assets, in whatever shape to be distributed, is in bim. To this effect, without exception, are all tbe decisions upon this subject in this State, as well those decided before, as those decided after tbe adoption of Tbe Code method of procedure, blending law and equity.” Tbe Court further beld that: “Tbe next-of-kin plaintiffs . . . bad a cause of action at tbe time tbe action began against bis intestate, who was tbe administrator under whom they claim, as distributees; when be died, tbeir cause of action did not survive against Ms administrator, but against tbe administrator de bonis non of tbe intestate under whom they claim. This action did not necessarily abate — they might have made tbe administrator de bonis non a party defendant; indeed, they ought to have done so, as be was tbe only person whom they could then properly sue — tbe law vested tbe title to tbe assets in bim, and to bim they must look for tbeir distributive shares.” Therefore, it is apparent that tbe action would not have been dismissed if tbe administrator d. b. n. of tbe estate of J. R. Merrill bad been made a party defendant instead of having been made a party plaintiff. Consequently, under tbe facts disclosed on this record and in view of tbe character of tbe relief sought, it is proper but not mandatory that tbe administrator d. b. n. shall bring tbe action, but it is necessary for bim to be a party to tbe action, either as tbe plaintiff or as a party defendant, in order to prevent a dismissal thereof. Wilson v. Pearson, 102 N. C., 290, 9 S. E., 707; Hardy v. Miles, 91 N. C., 131; Lansdell v. Winstead, 76 N. C., 366. Tbe better, and more orderly, procedure is for tbe next of kin to bring sucb action only after tbe administrator d. b. n. has refused to do so. However, we are not advertent to any case, and tbe appellants cited none, where this Court bad dismissed an action of *781tbis character brought by the next of kin, for lack of necessary parties, where the administrator d. b. n. was named a party defendant.
In the case of Hardy v. Miles, supra, the action was brought in the identical manner adopted by these plaintiffs, for the purpose of securing a distributive share of the estate of William Miles, deceased, and to vacate and set aside a decree against the plaintiff, entered in a proceeding in the course of the administration of the estate, to which the plaintiff alleged he was not a party. The defendant in the action was the administrator of the deceased executor of the last will and testament' of William Miles, deceased, who appealed from an adverse verdict. This Court held: “The plaintiff’s action cannot be sustained with the present parties. We hold that the administrator de bonis non, cum testamento annexo, of William Miles, deceased, is a necessary party. But, so voluminous is the record in the case, ... to. save the parties the repetition of the trouble and vexation they have already encountered, we are of the opinion it is just and proper that the case should be remanded that amendments should be made, so as to make the administrator d. b. n. of William Miles a party to the action. . . . But in Murphy v. Harrison, 65 N. C., 246, it is held that where the administrator refuses to bring an action to surcharge and falsify an account, by which the estate of his intestate has been injured, the legatees or next of kin may bring the action; but in doing so, they must make the administrator or executor a party defendant. This case would seem to come within the principle decided in that case. There, the administrator refused to act, and he could not be made a party plaintiff without his consent, and yet the plaintiffs, the next of kin, had a right to have the account surcharged and falsified. Here, there is no administrator d. b. n. joined in the action, whether because there was none, or, if one, he refused to act, does not appear; but the plaintiff has sustained a wrong which the law would not be true to itself if it did not furnish him a remedy to redress. . . . Our conclusion is that the cause should be remanded to the Superior Court that the administrator de bonis non, cum testamento annexo, of William Miles, if there be one, may be made a party defendant; and if not, that he may be made a party when appointed.”
In the instant case the court below has done what this Court said was necessary to be done in the above case, in respect to parties, in order to maintain the action.
In the case of Tulburt v. Hollar, 102 N. C., 406, 9 S. E., 430, cited in appellant’s brief, it appears that the administrator cl. b. n. of the intestate of the deceased administrator was not a party to the action. While the Court said it was not necessary to determine the question, it did state, relative to an action by the next of kin against the administrator of a'deceased administrator, that the action cannot be maintained by the next of kin, distributees or creditors. The ease did not, however, pass *782upon whether or not the action might have been maintained if the administrator d. b. n. of the estate of J. N. Tulburt, deceased, had been made a party defendant. It will be noted that in the case of Lansdell v. Winstead, supra, and cited with approval in Ham v. Kornegay, 85 N. C., 119, it is said: “The rule is inflexible that the next of kin cannot call for an account and distribution of an intestate’s estate without having an administrator before the Court.”
In the present action, if the relief sought is obtained, the assets of the estate of Bruce Snipes, deceased, will not be recovered by these plaintiffs directly, but said assets will belong to J. M. Wells, Jr., administrator d. b. n. of said estate and administered by him as provided by law, and the plaintiffs will receive from said administrator their distributive share of said estate.
Where the ends of justice require it, the Court may remand a cause to the end that a necessary party or parties may be brought in, in order to maintain the action. Cheshire v. First Presbyterian Church, 221 N. C., 205, 19 S. E. (2d), 855; Hardy v. Miles, supra.
We have carefully considered all the cases cited by both the appellants and the appellees in their excellent briefs, and we are of the opinion that, on the facts disclosed in this record, the order of the court below refusing to dismiss the action and granting plaintiffs’ motion to make J. M. Wells, Jr., administrator d. b. n. of the estate of Bruce Snipes, deceased, a party defendant, should be
Affirmed.